UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2014 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2014 Semiannual Report to Shareholders DWS Mid Cap Value Fund (On August 11, 2014, DWS Mid Cap Value Fund will be renamed Deutsche Mid Cap Value Fund.) Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Manager 8 Portfolio Summary 10 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 24 Notes to Financial Statements 35 Information About Your Fund's Expenses 37 Advisory Agreement Board Considerations and Fee Evaluation 42 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary May 31, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 9.86% 22.41% 19.06% 8.22% Adjusted for the Maximum Sales Charge (max 5.75% load) 3.54% 15.37% 17.66% 7.49% Russell Midcap® Value Index† 10.36% 22.01% 22.19% 8.67% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 23.27% 23.06% 8.06% Adjusted for the Maximum Sales Charge (max 5.75% load) 16.18% 21.61% 7.33% Russell Midcap® Value Index† 22.95% 26.35% 8.58% Class B 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 9.37% 21.45% 18.13% 7.43% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 5.37% 18.45% 18.03% 7.43% Russell Midcap® Value Index† 10.36% 22.01% 22.19% 8.67% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 22.34% 22.11% 7.29% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 19.34% 22.02% 7.29% Russell Midcap® Value Index† 22.95% 26.35% 8.58% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 9.45% 21.47% 18.15% 7.45% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 8.45% 21.47% 18.15% 7.45% Russell Midcap® Value Index† 10.36% 22.01% 22.19% 8.67% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 22.37% 22.16% 7.29% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 22.37% 22.16% 7.29% Russell Midcap® Value Index† 22.95% 26.35% 8.58% Class R 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 No Sales Charges 9.76% 22.11% 18.79% 7.92% Russell Midcap® Value Index† 10.36% 22.01% 22.19% 8.67% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 23.06% 22.76% 7.77% Russell Midcap® Value Index† 22.95% 26.35% 8.58% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 No Sales Charges 10.00% 22.73% 19.36% 8.57% Russell Midcap® Value Index† 10.36% 22.01% 22.19% 8.67% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 23.61% 23.38% 8.41% Russell Midcap® Value Index† 22.95% 26.35% 8.58% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 No Sales Charges 10.00% 22.73% 19.40% 8.63% Russell Midcap® Value Index† 10.36% 22.01% 22.19% 8.67% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 23.61% 23.46% 8.48% Russell Midcap® Value Index† 22.95% 26.35% 8.58% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 1, 2014 are 1.31%, 2.16%, 2.06%, 1.61%, 1.08% and 0.98% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Mid Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through May 31, 2014 (through March 31, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of the Fund. † Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 5/31/14 $ 11/30/13 $ Distribution Information as of 5/31/14 Income Dividends, Six Months $ Portfolio Manager Richard Glass, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2013 with 22 years of industry experience. Previously, he was lead portfolio manager and Managing Partner of Lockwell Investments, LLC, managing US Small Cap Value and US Small Mid Cap Value strategies. Prior to founding Lockwell in August of 2010, he was a Managing Director and portfolio manager for small- and mid-cap value strategies at Morgan Stanley Investment Management from November 2002 to July 2010. Before joining Morgan Stanley, he held positions with Neuberger Berman and with Wood, Struthers and Winthrop. — BS in Economics, University of Pennsylvania. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2014 (28.6% of Net Assets) 1. Investors Bancorp., Inc. Attracts deposits from the general public, originates loans and invests in securities 3.3% 2. Ingredion, Inc. Refines corn and produces sweeteners and starches 3.1% 3. Newell Rubbermaid, Inc. Manufacturer and marketer of consumer products 3.0% 4. Kirby Corp. Operates a fleet of inland tank barges that transport chemical and energy products 3.0% 5. Crane Co. Manufactures engineered industrial products 2.8% 6. Visteon Corp. Supplies automotive systems, modules and components to vehicle manufacturers 2.7% 7. Celanese Corp. Produces chemicals and advanced materials 2.7% 8. Convergys Corp. Global company specializing in relationship management 2.7% 9. Harris Corp. International communications equipment company focused on product, system and service solutions 2.7% 10. Superior Energy Services, Inc. Offers specialized oilfield services and equipment to oil and gas companies 2.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 42 for contact information. Investment Portfolio as of May 31, 2014 (Unaudited) Shares Value ($) Common Stocks 95.5% Consumer Discretionary 16.0% Auto Components 4.9% Tenneco, Inc.* Visteon Corp.* Hotels, Restaurants & Leisure 1.3% The Wendy's Co. Household Durables 3.0% Newell Rubbermaid, Inc. Internet & Catalog Retail 2.6% Expedia, Inc. Specialty Retail 2.2% Ross Stores, Inc. Textiles, Apparel & Luxury Goods 2.0% Hanesbrands, Inc. Consumer Staples 3.1% Food Products Ingredion, Inc. Energy 6.7% Energy Equipment & Services 2.6% Superior Energy Services, Inc. Oil, Gas & Consumable Fuels 4.1% Cimarex Energy Co. QEP Resources, Inc. Financials 20.3% Banks 4.0% Investors Bancorp., Inc. M&T Bank Corp. Capital Markets 2.1% Lazard Ltd. "A" Insurance 11.7% CNO Financial Group, Inc. Hartford Financial Services Group, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. XL Group PLC Real Estate Investment Trusts 2.5% Plum Creek Timber Co., Inc. (REIT) Health Care 9.3% Health Care Equipment & Supplies 2.6% CareFusion Corp.* Health Care Providers & Services 4.9% HealthSouth Corp. Omnicare, Inc. Life Sciences Tools & Services 1.8% PerkinElmer, Inc. Industrials 17.3% Building Products 2.6% Owens Corning Commercial Services & Supplies 2.6% Covanta Holding Corp. Electrical Equipment 1.8% The Babcock & Wilcox Co. Machinery 4.8% Crane Co. Xylem, Inc. Marine 3.0% Kirby Corp.* Trading Companies & Distributors 2.5% AerCap Holdings NV* Information Technology 12.7% Communications Equipment 5.1% Harris Corp. Juniper Networks, Inc.* Electronic Equipment, Instruments & Components 2.6% Dolby Laboratories, Inc. "A"* IT Services 5.0% Convergys Corp. Global Payments, Inc. Materials 7.7% Chemicals 5.2% Ashland, Inc. Celanese Corp. "A" Containers & Packaging 2.5% Sealed Air Corp. Utilities 2.4% Electric Utilities Northeast Utilities Total Common Stocks (Cost $178,845,465) Cash Equivalents 4.6% Central Cash Management Fund, 0.05% (a) (Cost $10,410,486) % of Net Assets Value ($) Total Investment Portfolio (Cost $189,255,951)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $189,255,951. At May 31, 2014, net unrealized appreciation for all securities based on tax cost was $37,350,633. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $37,705,031 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $354,398. (a)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (b) $ $
